Citation Nr: 1101884	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to August 
1964 and from May 1968 to June 1969.  This matter comes properly 
before the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Wichita, Kansas (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran seeks service connection for posttraumatic stress 
disorder (PTSD).  The Veteran's claim has been previously denied 
on the basis that a July 2006 VA PTSD examination report stated 
that the Veteran did not meet the criteria for a diagnosis of 
PTSD.  The Veteran claims that this VA PTSD examination was 
inadequate.  His claim is supported by a May 2007 statement from 
a VA psychiatrist which stated that the June 2006 VA PTSD 
examination was "inadequate and incomplete" due to insufficient 
details regarding why the Veteran did not meet the criteria for 
PTSD.  In addition, the Veteran has reported two separate 
stressors which he relates to his PTSD.  One of these stressors, 
related to an automobile accident, has been discussed in multiple 
psychiatric reports of records.  However, the second stressor, 
related to seeing injured soldiers in a military hospital, has 
not been discussed by any medical evidence of record.  
Accordingly, a new psychiatric examination is required to 
determine whether the Veteran has a current diagnosis of PTSD 
which is related to an in-service stressor.  38 C.F.R. §§ 3.159, 
3.326 (2010); see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(noting that if VA provides the Veteran with an examination in a 
service connection claim, the examination must be adequate); see 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information for evaluation purposes).

The RO has never attempted to verify either of the Veteran's 
alleged stressors.  With regard to the fatal automobile accident 
stressor, the Veteran has provided a two-month date range for the 
incident, September 1968 to October 1968, and has described the 
accident as having occurred on a bridge on the outskirts of Fort 
Carson, Colorado.  This information is sufficiently detailed to 
warrant an attempt to verify this stressor with the local 
authorities.  With regard to the injured soldiers stressor, while 
the November 1968 to April 1969 time period is too broad for a 
U.S. Army and Joint Services Records Research Center (JSRRC) 
stressor verification request, such a verification request is not 
required to corroborate this claim.  The Veteran's service 
personnel records clearly show that he was stationed at Fort 
Carson, Colorado, during this entire time period.  Accordingly, 
the Veteran's stressor can be corroborated simply by determining 
whether casualties from Vietnam were treated at a hospital on 
Fort Carson between November 1968 and April 1969.  Such 
information should be readily available from Fort Cason itself, 
without the need for a JSRRC information request.

Accordingly, the case is remanded for the following actions:

1.	The RO must schedule the Veteran for a 
comprehensive VA psychiatric examination 
to determine whether the Veteran has PTSD 
that is related to in-service stressor(s).  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All tests or studies 
necessary to make this determination must 
be conducted.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must provide 
an opinion as to whether a diagnosis of 
PTSD is deemed appropriate.  If so, the 
examiner must explain how the diagnostic 
criteria of the Diagnostic and Statistical 
Manual for Mental Disorders are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the 
Veteran's reported stressors.  If a 
diagnosis of PTSD is not deemed 
appropriate, the examiner must 
specifically explain this position in 
light of the other diagnoses of PTSD that 
are contained in the claims file.  Any 
opinion provided must include an 
explanation of the basis for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The RO must review the file and prepare a 
summary of all the claimed stressors, to 
include the incidents involving the 
automobile accident and the injured 
soldiers.  With respect to the automobile 
accident stressor, the RO must contact the 
Colorado Springs, Colorado, police 
department and request that they provide 
any information that might corroborate the 
Veteran's alleged automobile accident 
stressor.  If the Colorado Springs police 
department is unable to provide the 
specific information requested, it must be 
asked to direct the RO to any additional 
appropriate sources.  With respect to the 
injured soldiers stressor, the RO must 
contact the appropriate authorities at 
Fort Carson, Colorado, and request that 
they state whether casualties from Vietnam 
were treated at a hospital on the base 
between November 1968 and April 1969.  If 
the appropriate authorities at Fort Carson 
are unable to provide the specific 
information requested, they must be asked 
to direct the RO to any additional 
appropriate sources.  All documentation 
received by the RO with respect to 
verification of either stressor must be 
associated with the claims file.
3.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

